DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Acknowledgment is made of Continuing Data: This application is a CON of 16/723,275 filed 12/20/2019, now PAT 10,996,943; which is a CON of 15/826,833 filed 11/30/2017 now PAT 10,528,340; which is a CON of 15/131,952 filed 04/18/2016 now PAT 9,921,825; which is a CON of 14/298,675 filed 06/06/2014 now PAT 9,342,297; which has PRO 61/832,363 filed 06/07/2013.
3.	Receipt of Applicant’s Amendment filed 03/29/2022 is acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claim(s) 1-20 of the instant application are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,996,943; also, over claims 1-20 of U.S. Patent No. 10,528,340; over claims of U.S. Patent No. 9,921,825 B2; and over claims 1-14 of U.S. Patent No. 9,342,297 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  This is a non-provisional non-statutory obviousness type double patenting rejection.
The examiner recognizes that the instant application compared to US Patents: 10,996,943-10,528,340-9,921,825-9,342,297 discloses a broader version for predictive quality analysis; which does not cover specifics directed to adjusting technology levels for the prioritization.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can be instrumented individually, or in combination without limitations, or without departing from the spirit and scope of the inventions as specified in Applicant’s Specifications. Thus, one of ordinary skill in the art would recognize that the limitation differences are obvious variations of the invention defined in the claim of instant application: 17/233,627. Consequently, claims 1-20 are non-provisionally rejected on the ground of non-statutory obviousness type double patenting, as being unpatentable over claims stated in the rejection above.  

Claim Rejections – 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-20 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Holler et al. (Patent No. US 9,501,751 B1; hereinafter referred to as Holler), in view of Jones et al. (Patent No. US 6,219,805 B1; hereinafter referred to as Jones).

As per claim 1, Holler discloses a system, comprising: 
one or more processors; and one or more memory devices storing instructions that, when executed by the one or more processors (See column 1, line 51), performs operations including: 
receiving input data associated with an application, wherein the input data includes one or more of: data relating to process development, testing, outputs of system, and various predefined parameters (See Figs. 1-3F – agile development hierarchy); comparing the input data with one or more predetermined analysis parameters (See column 4, lines 1-15 – comparing input data of all parameters); determining an objective of an entity; prioritizing the at least one adjustment based on a predetermined adjustment priority standard and the determined objective of the entity; and providing a communication including at least an indication of the at least one prioritized adjustment (See Figs. 2A-3F – agile development framework provides objectives, priority adjustments and communication via said framework).
Although Holler’s disclosure can imply some risk evaluation based on stages in the development; Holler’s does not explicitly states - determining at least one risk rating based on the comparison, wherein a risk rating is indicative of a level of quality; determining at least one adjustment to the application based on the determined at least one risk rating.
Jones discloses a risk assessment for application components, which includes rates and adjustments based on the analysis - determining at least one risk rating based on the comparison, wherein a risk rating is indicative of a level of quality; determining at least one adjustment to the application based on the determined at least one risk rating (See column 6, lines 35-65 – risk analysis and adjustment via assessment).
Holler and Jones are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Holler’s agile development methodology/framework, which includes all aspects and tasks for an application development; and combine it with Jone’s risk analysis for application components; thus, the combination facilitate an efficient and intuitive software development platform, that includes viewing and updating status information in a user-configurable manner, while detecting selection of levels in a project hierarchy based on risk ratings which directly or indirectly suggest an appropriate action in a process control environment such as agile development (See Holler’s and Jone’s abstracts and backgrounds).

As per claim 2, Holler and Jones disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the input data received is dependent on functions of the application (See Holler’s Figs. 2A-3F – dependent on functions of application being develop).

As per claim 3, Holler and Jones disclose the system of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the risk rating further corresponds to a number of missing parameters (See Jones’ column 6, line 35-44 – risk analysis).

As per claim 4, Holler and Jones disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising instructions for providing a user override to change prioritization of the at least one adjustment to the application (See Holler’s column 9, line 23 – edits priority to override default).

As per claim 5, Holler and Jones disclose the system of claim 4 (See claim 4 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the at least one adjustment to the application includes a required adjustment and a suggested adjustment (See Fig. 2A; also columns 3, line 51 and column 4, line 1 – estimates and comparison to adjust priorities).

As per claim 6, Holler and Jones disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising instructions for providing a timeline for implementing the at least one prioritized adjustment (See Figs. 2A-3F – timelines).

As per claim 7, Holler and Jones disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising providing a plan for implementing the at least one prioritized adjustments (See Figs. 2A-3F – agile development framework, which includes prioritization adjustments).

Claims 8-14 are essentially the same as claims 1-7, except that they are set forth the claimed invention as a method, and they are rejected with the same reasoning as applied hereinabove.

Claims 15-20 are essentially the same as claims 1-6, except that they are set forth the claimed invention as a non-transitory computer readable medium, and they are rejected with the same reasoning as applied hereinabove.
		
Response to Arguments
10.	Applicant's arguments for independent and dependent claims have been fully considered but they are not persuasive.

Claims 1-20 (§102(a)(1)) rejection):
Applicant’s Representative argues that the references cited do not teach or suggest: “…determining at least one adjustment to the application based on the determined at least one risk rating…” as presented in the claims.  
In response to the preceding arguments, examiner respectfully submits that the reference cited teaches the mentioned limitations.  As pointed on the claim rejection above, Jones discloses a risk assessment for application components, which includes rates and adjustments based on the analysis.  Jones provides through Figs. 3-5 the risk assessment and analysis that identifies and adjust software components from different systems: 

    PNG
    media_image1.png
    663
    484
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    693
    511
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    670
    464
    media_image3.png
    Greyscale

Based on these procedures and analysis, the user can identify and adjust any software component from the system as presented in column 7, lines 20-35: “…the risk model may be implemented as an expert system using, for example, artificial intelligence. A user identifies the risk factor data associated with a software system. The user then applies a set of rules, which may, for example, be in form of software or script, to the risk factor data. Alternatively, the user may input the risk factor data into a logic system. The rules and/or logic system define a set of relationships between the risk factor data and risk value of each component in the software system. For example, one rule may be that if a component is modified, then the number of failures per usage month associated with the component is 0.5. Another rule may be that if a component is not modified, then the number of failures per usage month associated with the component is 0.01. The set of rules and/or logic system may also be enhanced over time based on expert opinion or new information”.  It is clear that Jones’ risk assessment and analysis is utilized to modify software components based on their risk values, and furthermore, it can even recalibrate those risk values based on said modifications after further analysis.  Accordingly, Examiner maintains that the reference cited discloses and suggest these limitations.

Also, please see:
MPEP - 2111.01   Plain Meaning [R-11.2013]
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (“Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims.”); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

In In re Zletz, supra, the examiner and the Board had interpreted claims reading “normally solid polypropylene” and “normally solid polypropylene having a crystalline polypropylene content” as being limited to “normally solid linear high homopolymers of propylene which have a crystalline polypropylene content.” The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (“'claims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe “essentially free of alkali metal” as including unavoidable levels of impurities but no more.). Compare In re Weiss, 989 F.2d 1202, 26 USPQ2d 1885 (Fed. Cir. 1993) (unpublished decision - cannot be cited as precedent) (The claim related to an athletic shoe with cleats that “break away at a preselected level of force” and thus prevent injury to the wearer. The examiner rejected the claims over prior art teaching athletic shoes with cleats not intended to break off and rationalized that the cleats would break away given a high enough force. The court reversed the rejection stating that when interpreting a claim term which is ambiguous, such as "'a preselected level of force,' we must look to the specification for the meaning ascribed to that term by the inventor.” The specification had defined “preselected level of force” as that level of force at which the breaking away will prevent injury to the wearer during athletic exertion).  

11.	Arguments for the dependent claims have been considered and addressed in the response above.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        05/27/2022.